FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MILTON A MASS-ALVARADO,                          No. 13-73600

               Petitioner,                       Agency No. A200-885-293

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Milton A Mass-Alvarado, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Gu v. Gonzales, 454 F.3d 1014, 1018 (9th

Cir. 2006), and we deny the petition for review.

       Mass-Alvarado’s opening brief refers to eligibility for asylum, but he does

not challenge the BIA’s conclusion that his asylum application was untimely, and

that he failed to establish changed or extraordinary circumstances to excuse the

delay. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (“Issues

raised in a brief that are not supported by argument are deemed abandoned.”).

       Substantial evidence supports the BIA’s determination that the 2001 incident

did not rise to the level of persecution. See Hoxha v. Ashcroft, 319 F.3d 1179,

1182 (9th Cir. 2003). Substantial evidence also supports the BIA’s finding that

Mass-Alvarado failed to establish it is more likely than not he will be persecuted

on account of his political opinion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.

2000) (fear undermined by continued presence of applicant without further harm);

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future

persecution “too speculative”). Thus, Mass-Alvarado’s withholding of removal

claim fails.

       Further, substantial evidence supports the BIA’s denial of Mass-Alvarado’s

CAT claim because he failed to establish it is more likely than not he would be


                                          2                                   13-73600
tortured by or with the consent or acquiescence of the government if returned to

Honduras. See Alphonsus v. Holder, 705 F.3d 1031, 1049-50 (9th Cir. 2013). We

reject his contentions that the BIA did not sufficiently consider his CAT claim and

did not explain its reasons for denying it. See Najmabadi v. Holder, 597 F.3d 983,

990 (9th Cir. 2010).

      In reaching these conclusions, we do not consider the 2013 country

conditions referenced in Mass-Alvarado’s opening brief. See Fisher v. INS, 79
F.3d 955, 963 (9th Cir. 1996) (en banc) (the court’s review is limited to the

administrative record).

      PETITION FOR REVIEW DENIED.




                                          3                                     13-73600